OFFICE OF THE ATTORKEY GEKERAL . STATE OF TEXAS

   JOHN     CORNYN




                                               October 14,2002



The Honorable Bill G. Carter                             Opinion No. JC-0564
Chair, House Committee on Urban Affairs
Texas House of Representatives                           Re: Whether a city council may determine that its
P.O. Box 2910                                            members are not eligible to serve as members of
Austin, Texas 78768-2910                                 a volunteer fire department, and related questions
                                                         (RQ-0539-JC)

Dear Representative     Carter:

         The City of Cockrell Hill has adopted a resolution prohibiting its mayor or a member of its
city council from simultaneously      serving as a member of the Cockrell Hill Volunteer Fire
Department. You ask whether the city is authorized to enact such a resolution.’ We conclude that
the City Council of Cockrell Hill, as a type A general-law municipality, lacks authority to adopt a
resolution declaring that its mayor or a member of its city council may not simultaneously serve as
a member of the municipality’s volunteer fire department. Section 2 1.002 of the Local Government
Code provides, however, that such dual service is not permitted unless the city council adopts a
resolution specifically authorizing it. See TEX. Lot. GOV’T CODE ANN. 5 21.002 (Vernon Supp.
2002).2 The city council may not declare that such dual service acts as an automatic resignation from
the council. Rather, removal of a member of the governing body of a general-law city is governed
by subchapter B of chapter 21 of the Local Government Code. See id. §§ 21.021-.032. We begin
with a review of the relevant law, followed by a background discussion of the circumstances that
prompted your request.

          The common-law doctrine of incompatibility is one part of the overall prohibition against
a single individual holding more than one office or employment that also includes constitutional
restrictions, most notably article XVI, section 40, thereof. See TEX. CONST. art. XVI, 5 40 (“Holding
more than one office; exceptions, right to vote”).          Incompatibility has three aspects:    self-
appointment, self-employment,      and conflicting loyalties. See Tex. Att’y Gen. Op. Nos. JC-0199
(2000), J&I- 1266 (1990). The first is derived from the Texas Supreme Court’s decision in EhZinger



         ‘Letter from Honorable Bill G. Carter, Chair, Committee on Urban Affairs, Texas House of Representatives,
to Honorable John Comyn, Texas Attorney General (Apr. 30, 2002) (on file with Opinion Committee) [hereinafter
Request Letter].

        2The Seventy-seventh    Texas Legislature gave the statutory designation of section 21.002 of the Local
Government Code to two different and separate enactments. This opinion concerns the version enacted by Senate Bill
738. See Act of Apr. 20,2001,77th    Leg., R.S., ch. 42,200l Tex. Gen. Laws 73.
The Honorable Bill G. Carter - Page 2           (JC-0564)




v. Clark, 8 S.W.2d 666 (Tex. 1928), in which the court stated that “[i]t is because of the obvious
incompatibility of being both a member of a body making the appointment and an appointee of that
body that the courts have with great unanimity throughout the country declared that all officers who
have the appointing power are disqualified for appointment to the offices to which they may
appoint.” Ehlinger, 8 S.W.2d at 674. The “self-employment” aspect of incompatibility is a kind of
corollary to the “self-appointment” doctrine. It was first recognized in Texas in Attorney General
Opinion LA- 114 (1975), in which this office said that a public school teacher was ineligible to serve
as a member of the board of trustees of the district in which she was employed as a teacher. See Tex.
Att’y Gen. LA-l 14 (1975). The third aspect of incompatibility - conflicting loyalties - was first
announced by a Texas court in the case of Thomas v. Abernathy County Line Independent School
District, 290 S.W. 152 (Tex. Comm’n App. 1927, judgm’t adopted). In that case, the court held:

                         In our opinion the offices of school trustee and alderman are
                incompatible; for under our system there are in the city council or
                board of aldermen various directory or supervisory powers exertable
                in respect to school property located within the city or town and in
                respect to the duties of school trustee performable within its limits -
                e.g., there might well arise a conflict of discretion or duty in respect
                to health, quarantine, sanitary, and fire prevention regulations. If the
                same person could be a school trustee and a member of the city
                council or board of aldermen at the same time, school policies, in
                many important respects, would be subject to direction of the council
                or aldermen instead of to that of the trustees.

Abernathy, 290 S.W. at 153 (citation omitted). Common-law incompatibility is thus not a single
doctrine. Rather, it constitutes three separate rules, two of them promulgated by two separate courts
in different cases at different times, and one announced by the attorney general a quarter of a century
ago.

        In 1999, we were asked whether a member of the City Council of Gilmer could at the same
time serve as a member of the Gilmer Volunteer Fire Department. In Attorney General Opinion JC-
0199, we observed that the city charter of Gilmer, a home-rule city, “creates ‘a Fire Department for
the City of Gilmer, to be maintained by the Gilmer Volunteer Fire Department for the protection of
the City”‘; that the department “is clearly under the control of the city . . . and is led by a chief who
must be approved by the city council”; and that members of the volunteer fire department were
“‘compensated at the rate of $4.00 per fire and $4.00 per drill, and receive[] an annual contribution
from the city to the Fire Fighters Relief and Retirement Fund.“’ Tex. Att’y Gen. Op. No. JC-0199
(2000) at 2 (citing GILMER CITY, TEX., CHARTER, art. 4 (1997)). As a result, we concluded that,
because a member of the Gilmer Volunteer Fire Department was therefore an employee of the city,
a member of the city council was barred by self-employment              incompatibility     from serving
simultaneously as a member of the volunteer fire department. We noted that the situation in Gilmer
could thus be distinguished from that in Attorney General Letter Opinion 94-070, in which this office
had said that “a member of the City Council of the City of Hudson was not precluded from
simultaneously serving as a member of the Hudson Volunteer Fire Department.” Id. at 1; Tex. Att’y
The Honorable   Bill G. Carter - Page 3          (JC-0564)




Gen. LO-94-070, at 2-3. In the City of Hudson case, the city “did not control the fire department or
determine the duties of the volunteer fire fighters.” Tex. Att’y Gen. Op. No. JC-0199 (2000) at 1-2;
Tex. Att’y Gen. LO-94-070, at l-2.

       In 2001, the legislature enacted Senate Bill 738, which added section 2 1.002 to the Local
Government Code. See supra note 2. That statute provides:

                        A member of the governing body of a municipality may serve
                as a volunteer for an organization that protects the health, safety, or
                welfare of the municipality regardless of whether the organization is
                funded or supported in whole or part by the municipality if the
                governing body adopts a resolution allowing members of the
                governing body to perform service of that nature.

TEX.  Lot. GOV’T CODE ANN. 8 21.002 (Vernon Supp. 2002). The statute took effect on May 3,
2001, immediately upon the governor’s signature. See S.J. OF TEX., 77th Leg., R.S. 1743 (2001).
Senate Bill 738 was enacted, according to the bill analysis, specifically in response to Attorney
General Opinion JC-0199. The bill analysis for the engrossed version states:

                         The Texas attorney general issued an opinion in March, 2000
                prohibiting a member of the Gilmer Volunteer Fire Department from
                simultaneously serving as a member of the city council of the City of
                Gilmer. The attorney general concluded that such an action would
                implicate     the common[ -3law doctrine          of selfl-] employment
                incompatibility that bars an individual from holding two positions,
                one of which is immediately or ultimately answerable to the other.
                The attorney general noted that the Gilmer fire department volunteers
                are not truly unpaid and that the fire chief elected by the volunteer fire
                department must be approved or denied by the city council.

                        As many city charters allow for a modest level of
                compensation     for volunteer fire fighters, the distinction between
                “volunteer” and “employee” can blur. Volunteers such as reserve
                police officers, volunteer emergency medical service technicians, and
                volunteer    librarians make important        contributions    to small
                communities      whether they are uncompensated             or modestly
                compensated for their service. Senate Bill 738 allows a member of
                the governing body of a municipality to serve as a volunteer for an
                organization regardless of whether the organization is funded or
                supported by the municipality.

OFFICE OF HOUSE, BILL ANALYSIS,       Tex. S.B. 738,77th     Leg., R.S. (2001) (engrossed version).
The Honorable Bill G. Carter - Page 4                    (JC-0564)




          Newly enacted section 2 1.002 does not state that the dual service it permits is authorized ody
if a city council adopts the appropriate resolution. Nonetheless, we believe that such is the statute’s
clear implication. When a right or “power is granted and the method of its exercise prescribed, the
prescribed method excludes all others.” Foster v. City of Waco, 255 S.W. 1104,1105 (Tex. 1923).
In our opinion, the legislature intended, by enacting Senate Bill 73 8, to preempt the common law and
thus to occupy the field with regard to that aspect of self-employment involving dual service on city
councils and volunteer fire departments. Thus, dual service in those specific instances is necessarily
prohibited unless a city council adopts the kind of resolution described in section 21.002.

        In January,     2002, the City Council of Cockrell Hill adopted the following resolution:

                 (1) It is against public policy for a person to serve as mayor, council
                 person and as a member of Cockrell Hill Fire Department at the same
                 time; and

                 (2) If a person chooses to serve on the Cockrell Hill Volunteer Fire
                 Department, such action shall be deemed a violation of public policy
                 and shall be deemed a resignation as a member of the City Council of
                 the City of Cockrell Hill, Texas[,] and the City Council of the City of
                 Cockrell Hill, Texas shall immediately replace such member or
                 members as provided by law.

CITY OFCOCKRELLHILL, TEX., RESOLUTION                   NO. 2002-B (2002). You ask whether the city council
was authorized to adopt this resolution.           See Request Letter, supra note 1, at 1-2.

         A home-rule city derives its power not from the legislature but from article XI, section 5, of
the Texas Constitution. See Quick v. City of Austin, 7 S.W.3d 109, 122 (Tex. 1998); TEX. CONST.
art. XI, 8 5. Consequently, a home-rule city is authorized to exercise any power not specifically
denied it by the constitution or the general statutes. See Lower Colo. River Auth. v. City of San
Marcos, 523 S. W.2d 641,644 (Tex. 1975). The City of Cockrell Hill is, however, a type A general-
law city3 A general-law city derives its power from the general laws of the state and may exercise
only such authority as is specifically delegated to it by the legislature. See Hope v. Village ofLaguna
Vista, 72 1 S.W.2d 463 (Tex. App.-Corpus Christi 1986, writ ref d n.r.e.) (general-law cities possess
“only the powers and privileges conferred on them by law”); see also Payne v. Massey, 196 S.W.
2d 493,495 (Tex. 1946) (“All acts done by [a municipality] must find authority in the law of their
creation.“).

        No provision of statutory law grants to a general-law city the power to prohibit dual service
as, on the one hand, a mayor or council member, and, on the other, a member of a volunteer fire
department. Although section 5 1 .012 of the Local Government Code provides that a type A general-
law municipality “may adopt an ordinance, act, law, or regulation, not inconsistent with state law,



        ‘Telephone    Conversation   with Rosa Ruiz, City Administrator,   City of Cockrell Hill, Texas (July 23,2002).
The Honorable Bill G. Carter - Page 5           (JC-0564)




that is necessary for the government, interest, welfare, or good order of the municipality as a body
politic,” see TEX. LOC. GOV’T CODEANN. 8 5 1 .012 (Vernon 1999), any “doubts about the existence
of a power are resolved against a city.” Hope, 72 1 S .W.2d at 464; see also City of West Lake Hills
v. WestwoodLegal Defense Fund, 598 S.W.2d 681,683 (Tex. Civ. App.-Waco 1980, no writ). The
first part of the Cockrell Hill resolution is, in our view, simply superfluous.  The legislature, by
enacting section 2 1.002 of the Local Government Code, intended, as we have said, to preempt the
common law and thus to occupy the field with regard to that aspect of self-employment involving
dual service on city councils and volunteer fire departments.     Accordingly, the city’s attempt to
prohibit that service is of no effect.

         Nonetheless, because we have concluded that in order for a member of a governing body of
a municipality to simultaneously serve as a member of a volunteer fire department, a municipality
must affirmatively adopt the kind of resolution described in section 2 1.002 of the Local Government
Code, and because the City of Cockrell Hill has not adopted such a resolution, it necessarily follows
that, at this time, a mayor or a city council member in Cockrell Hill is not authorized to serve at the
same time as a member of that city’s volunteer fire department.

         The second part of the city’s January resolution, which deems a failure to comply with the
first part an automatic “resignation as a member of the City Council,” is absolutely void. Not only
does no specific statute provide for such automatic resignation, but subchapter B of chapter 21 of
the Local Government Code addresses the proper method of removing a member of the governing
body of a general-law municipality.     Section 21.025 states that “[a]n officer may be removed from
office for: (1) incompetency; (2) official misconduct; or (3) intoxication on or off duty caused by
drinking an alcoholic beverage.” TEX. Lot. GOV’T CODE ANN. 5 21.025(a) (Vernon Supp. 2002).
“‘Incompetency”’ is defined as: “(A) gross ignorance of official duties; (B) gross carelessness in the
discharge of official duties; or (C) inability or unfitness to promptly and properly discharge official
duties because of a serious mental or physical defect that did not exist at the time of the officer’s
election.” Id. 8 2 l-022(2). “‘Official misconduct’ means intentional unlawful behavior relating to
official duties by an officer entrusted with the administration of justice or the execution of the law.”
Id. 9 21.022(4). “The term includes an intentional or corrupt failure, refusal, or neglect of an officer
to perform a duty imposed on the officer by law.” Id.

         The district judge is empowered to “remove an officer of the municipality from office.” Id.
8 2 1.023. “A proceeding for the removal of an officer is begun by filing a written petition for
removal in a district court of the county in which the officer resides.” Id. 6 2 1.026(a). A petition for
removal may be filed by “[a]ny resident of the municipality who has lived for at least six months in
the municipality and who is not currently under indictment in the county in which the municipality
is located.” Id. 8 21.026(b). The district attorney is directed to “represent the state in a proceeding
for the removal of an officer.” Id. 8 21.029(d). The officer has the right to trial by jury. See id. 8
2 1.029(a). “Either party to a removal action may appeal the final judgment to the court of appeals
in the manner provided for other civil cases.” Id. 8 2 1.030(a). If removed, an officer “is not eligible
for reelection to the same office before the second anniversary of the date of removal.” Id. 8 2 1.032.
The Honorable Bill G. Carter - Page 6           (JC-0564)




          As we have indicated, because the City Council of Cockrell Hill has not adopted the
resolution contemplated by section 2 1.002 of the Local Government Code, a mayor or a city council
member in Cockrell Hill is not authorized to serve at the same time as a member of the volunteer fire
department. We express no opinion as to whether an individual who nevertheless performs such
dual service thereby brings himself within the statutory definitions of “incompetency” or “official
misconduct,” and thus subject to removal from office by a district court. These matters would
require the resolution of factual issues that are beyond the scope of an attorney general opinion.
See Tex. Att’y Gen. Op. Nos. JC-0020 (1999) at 2 (“[IInvestigation and resolution of fact questions
. . . cannot be done in the opinion process.“); M-l 87 (1968) at 3 ( “[Tlhis office is without authority
to make. . . factual determinations.“); O-291 1 (1940) at 2 (“[Tlhis . . . presents a fact question which
we are unable to answer.“). With this extensive background, we turn to your specific questions.

         You first ask: “Can the city council determine as a matter of public nolicv that a person may
not serve as a council member and also serve on the volunteer fire department.” Request Letter,
supra note 1, at 2. As we have previously explained, such a determination is not authorized by law
and is thus beyond the scope of the authority of the City Council of Cockrell Hill. You next ask:
“If the city council can forbid a member of the council from serving on the volunteer fire department
because of public policy, can the provision providing that the refusal to resign from the volunteer
fire department by that council person also be deemed a resignation from the city council?” Id.
Because we have indicated that the council’s prohibition of dual service is not authorized, we need
not address this question. Nonetheless, as we have noted elsewhere, the council may not provide
that such dual service constitutes a resignation from the city council. Your third question is whether
“the refusal to resign be deemed an automatic resignation, and if so[,] what remedy does the city
council have if the individual refuses to leave office.” Id. Again, the council is not empowered to
provide for automatic resignation under any circumstances. Finally, you ask: “If the resolution was
passed in order to prevent a specific council person from continuing to serve on the volunteer fire
department, does this action in any way violate the rights of the council person?” Id. Because the
resolution adopted by the council was invalid, we need not address this matter.
The Honorable   Bill G. Carter - Page 7        (JC-0564)




                                        SUMMARY

                         The City Council of Cockrell Hill, Texas, a type A general-
                law municipality, lacks authority to adopt a resolution declaring that
                its mayor or a member of its city council may not simultaneously
                serve as a member of its volunteer fire department. Section 21.002
                of the Local Government Code provides, however, that such dual
                service is not permitted unless the city council adopts a resolution
                specifically authorizing it. The city council may not declare that such
                dual service acts as an automatic resignation from the council.
                Rather, removal of a member of the governing body of a general-law
                city is governed by subchapter B of chapter 21 of the Local
                Government Code.




                                               Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Cornmittee

Rick Gilpin
Assistant Attorney General, Opinion Committee